Name: 84/620/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of expenditure incurred in the 1978 financial year on agricultural products supplied as food aid (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-12-12

 Avis juridique important|31984D062084/620/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Kingdom of the Netherlands in respect of expenditure incurred in the 1978 financial year on agricultural products supplied as food aid (Only the Dutch text is authentic) Official Journal L 325 , 12/12/1984 P. 0058 - 0059+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 3 ) OJ NO L 34 , 5 . 2 . 1977 , P . 21 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE KINGDOM OF THE NETHERLANDS IN RESPECT OF EXPENDITURE INCURRED IN THE 1978 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 84/620/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN RULES FOR THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS , THE KINGDOM OF THE NETHERLANDS HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR THE CLEARANCE OF THE ACCOUNTS PURSUANT TO ARTICLE 7 OF COMMISSION REGULATION ( EEC ) NO 249/77 OF 2 FEBRUARY 1977 LAYING DOWN DETAILED RULES FOR THE APPLICATION OF REGULATION ( EEC ) NO 2681/74 ( 3 ) ; WHEREAS , UNDER ARTICLE 1 OF REGULATION ( EEC ) NO 249/77 , ONLY THE NET QUANTITIES TAKEN OVER BY THE AID RECIPIENT AT THE POINT OF DELIVERY FIXED BY COMMUNITY REGULATIONS CAN BE FINANCED ; WHEREAS EXPENDITURE IS FINANCED ON THE BASIS OF THE PROVISIONS IN THE MOBILIZATION REGULATIONS FOR EACH OPERATION ACCORDING TO THE RELEVANT RULES ; WHEREAS INSPECTIONS CARRIED OUT HAVE SHOWN THAT PART OF THE EXPENDITURE DECLARED , AMOUNTING TO FL 5 116,96 , DOES NOT SATISFY THE REQUIREMENTS OF THIS PROVISION AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE KINGDOM OF THE NETHERLANDS TO PAY EXPENDITURE INCURRED IN 1978 ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE NETHERLANDS EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN AGRICULTURAL PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1977 ACCOUNTS FL 2 534 907,85 2 . ADVANCES AUTHORIZED FOR FOOD-AID OPERATIONS IN 1978 FL 68 560 000,00 3 . TOTAL AVAILABLE TO COVER 1978 EXPENDITURE FL 71 094 907,85 4 . EXPENDITURE EFFECTED IN RESPECT OF 1978 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES FL 71 689 088,07 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS FL - 594 180,22